Celebrada la vista de la moción para desestimar, con la sola asistencia de la parte apelada. Apareciendo de la moción y de la certificación acompañada que la sen-tencia apelada se dictó en octubre 4, 1926, habiéndose radi-cado el escrito de apelación en noviembre 3, 1926, a partir de cuya fecba la parte apelante no ha hecho gestión alguna tendente a perfeccionar el recurso. Y' apareciendo además que tampoco ha sido radicada en esta corte la transcripción, se declai’a con lugar dicha moción y en su consecuencia se deses-tima la apelación.